Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 1 of 20 Page ID #:1



 1   Jon G. Daryanani, Bar No. 205149
     JDaryanani@perkinscoie.com
 2   Lindsay M. Holloman, Bar No. 271266
     LHolloman@perkinscoie.com
 3   Jill L. Ripke, Bar No. 309501
     JRipke@perkinscoie.com
 4   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 5   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 6   Facsimile: 310.788.3399
 7   Attorneys for Defendant
     THE BOEING COMPANY
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
         CHIMESA MEDINA, an individual,      Case No. 8:20-cv-304
12       pro se,
                                             DEFENDANT THE BOEING
13                      Plaintiff,           COMPANY’S NOTICE OF
                                             REMOVAL
14            v.
                                             [Complaint filed March 25, 2019 and
15       THE BOEING COMPANY, a.k.a.          First Amended Complaint filed on July
         “Boeing”, a corporation1,           17, 2019 removed from the Superior
16                                           Court of California, County of Orange,
                       Defendants.           Case No. 30-2019-010588858-CU-WT-
17                                           CJC]
18                                          [Filed concurrently with Defendant Civil
                                            Cover Sheet; Corporate Disclosure
19                                          Statement and Certificate of Interested
                                            Parties; Declaration of Lindsay
20                                          Holloman; Declaration of Stephanie L.
                                            Hernandez; Declaration of Barbara C.
21                                          Krubski]
22
     TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
23
     DISTRICT OF CALIFORNIA, THE PLAINTIFF AND HER COUNSEL:
24
25
     1
       The caption for the First Amend Complaint included the following individual
26   defendants: i.e. Boeing “Agents” and/or employees Steve Glogoza, Jeffrey
     Recktenwald, Rich Harwin, Gregory Gracey, Joann Urtula, Amy Bartram,
27   inclusive, (at times relevant to this case). They have been removed from the
     caption here because they were dismissed by the court with prejudice on January
28   30, 2020.
                                           -1-
                                                      DEFENDANT’S NOTICE OF REMOVAL
                                                                              92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 2 of 20 Page ID #:2



 1         PLEASE TAKE NOTICE THAT that Defendant The Boeing Company
 2   (“Boeing”) hereby removes the above-entitled action from the Superior Court of the
 3   State of California in and for the County of Orange, to the United States District
 4   Court for the Central District of California. This Court has original subject matter
 5   jurisdiction over Plaintiff’s lawsuit pursuant to 28 U.S.C. sections 1332, 1441 and
 6   1446, because minimum diversity exists and the amount in controversy exceeds
 7   $75,000. Accordingly, removal is proper based on the following grounds:
 8                                    BACKGROUND
 9         1.     On or about March 25, 2019, Plaintiff Chimesa Medina (“Plaintiff”)
10   filed a Complaint against Boeing and 12 individual defendants in the Superior
11   Court of the State of California, County of Orange, Case No. 30-2019-010588858-
12   CU-WT-CJC (the “Complaint”). The Complaint asserted claims for relief arising
13   out of Plaintiff’s employment with Boeing.
14         2.     On or about April 25, 2019, Boeing removed this case to federal court.
15   The case was assigned to the Honorable Andrew J. Guilford and assigned case
16   number 8:19-cv-00774-AG (JEM).
17         3.     On or about May 2, 2019, Boeing filed a Motion to Dismiss and Strike
18   Portions of Plaintiff’s Complaint or, in the Alternative, Motion for a More Definite
19   Statement.
20         4.     On or about May 10, 2019, the Court remanded the case sua sponte to
21   the Orange County superior court on the grounds that there was not complete
22   diversity between Plaintiff and the defendants.
23         5.     On or about May 29, 2019, Boeing filed general and special demurrers
24   and a motion to strike portions of the Complaint in the Orange County superior
25   court. The Orange County superior court entered an order sustaining the demurrers
26   and motion to strike in part and overruling them in part. The court also granted
27   Plaintiff leave to amend.
28
                                              -2-
                                                         DEFENDANT’S NOTICE OF REMOVAL
                                                                                 92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 3 of 20 Page ID #:3



 1             6.     On or about July 17, 2019, Plaintiff attempted to file a First Amended
 2   Complaint (“FAC” or “Amended Complaint”) but failed to pay the filing fee. As a
 3   result, the Orange County superior court dismissed the matter on August 7, 2019
 4   prompting Plaintiff to file a motion to vacate the dismissal. On or about November
 5   13, 2019, the Orange County superior court granted Plaintiff’s motion to vacate.
 6             7.     On or about December 19, 2019, Plaintiff served the FAC on Boeing.
 7   The FAC averred 13 claims for discrimination, harassment, and wrongful
 8   termination, among other claims, against Boeing and six individual defendants,
                                                                           2
 9   including California resident Richard “Rich” Harwin                       (“Harwin”).     Boeing
10   attempted to meet and confer with Plaintiff to address deficiencies in the FAC prior
11   to filing another demurrer and motion to strike but was unsuccessful. On or about
12   January 13, 2020, Boeing filed a declaration pursuant to California Code of Civil
13   Procedure section 430.41.
14             8.     On or about January 30, 2020, the Orange County superior court held a
15   Case Management Conference. At that conference, Plaintiff requested that the
16   court dismiss the remaining six individual defendants and the court granted her
17   request to dismiss the following individual defendants: Amy Bartram, Gregory
18   Gracey, Jeffrey Recktenwald, Johann Urtula, Harwin, and Steve Glogoza. The
19   individual defendants, including California resident Harwin, were dismissed with
20   prejudice. As a result, the only remaining parties to the action are Plaintiff, a
21   resident of California, and Boeing, not a resident of California.
22             9.     Attached hereto as Exhibit 1 is a true and correct copy of the docket
23   from the Orange County Superior Court (“OCSC”) website as of 02-11-2020.
24             10.    Attached hereto as Exhibit 2 is a true and correct copy of the
25   Complaint, reflecting a date of 03-25-19, pulled from the OCSC docket.
26
27   2
         Plaintiff identified individual defendant Richard Harwin in the caption of her Complaint and as
         Rich Harwin in the caption of her FAC. Compare Exhibit 10 [Complaint] with Exhibit 84
28       [FAC].
                                                        -3-
                                                                    DEFENDANT’S NOTICE OF REMOVAL
                                                                                               92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 4 of 20 Page ID #:4



 1         11.   Attached hereto as Exhibit 3 is a true and correct copy of the Summons
 2   Issued, reflecting a date of 03-25-19, pulled from the OCSC docket.
 3         12.   Attached hereto as Exhibit 4 is a true and correct copy of the Civil
 4   Case Cover Sheet, reflecting a date of 03-25-19, pulled from the OCSC docket.
 5         13.   Attached hereto as Exhibit 5 is a true and correct copy of the Case
 6   Assigned to Judicial Officer Margines, Charles, reflecting a date of 03-25-19,
 7   pulled from the OCSC docket.
 8         14.   Attached hereto as Exhibit 6 is a true and correct copy of the Order On
 9   Court Fee Waiver (Superior Court), reflecting a date of 03-27-19, pulled from the
10   OCSC docket.
11         15.   Attached hereto as Exhibit 7 is a true and correct copy of the Proof of
12   Service of Summons, reflecting a date of 04-02-19, pulled from the OCSC docket.
13         16.   Attached hereto as Exhibit 8 is a true and correct copy of the Case
14   Management Conference, reflecting a date of 04-18-19, pulled from the OCSC
15   docket.
16         17.   Attached hereto as Exhibit 9 is a true and correct copy of the Proposed
17   Order, reflecting a date of 04-25-19, pulled from the OCSC docket.
18         18.   Attached hereto as Exhibit 10 is a true and correct copy of the
19   Proposed Order, reflecting a date of 04-25-19, pulled from the OCSC docket.
20         19.   Attached hereto as Exhibit 11 is a true and correct copy of the
21   Proposed Order, reflecting a date of 04-25-19, pulled from the OCSC docket.
22         20.   Attached hereto as Exhibit 12 is a true and correct copy of the Notice
23   of Removal to Federal Court, reflecting a date of 04-26-19, pulled from the OCSC
24   docket.
25         21.   Attached hereto as Exhibit 13 is a true and correct copy of the Minutes
26   Finalized for Chambers Work, reflecting a date of 05-02-19, pulled from the OCSC
27   docket.
28
                                             -4-
                                                        DEFENDANT’S NOTICE OF REMOVAL
                                                                                92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 5 of 20 Page ID #:5



 1         22.   Attached hereto as Exhibit 14 is a true and correct copy of the Clerk's
 2   Certificate of Mailing Electronic Service, reflecting a date of 05-02-19, pulled from
 3   the OCSC docket.
 4         23.   Attached hereto as Exhibit 15 is a true and correct copy of the Notice
 5   of Hearing, reflecting a date of 04-25-19, pulled from the OCSC docket.
 6         24.   Attached hereto as Exhibit 16 is a true and correct copy of the
 7   Demurrer to Complaint (Special), reflecting a date of 04-25-19, pulled from the
 8   OCSC docket.
 9         25.   Attached hereto as Exhibit 17 is a true and correct copy of the
10   Demurrer to Complaint (General), reflecting a date of 04-25-19, pulled from the
11   OCSC docket.
12         26.   Attached hereto as Exhibit 18 is a true and correct copy of the
13   Memorandum of Points And Authorities, reflecting a date of 04-25-19, pulled from
14   the OCSC docket.
15         27.   Attached hereto as Exhibit 19 is a true and correct copy of the Request
16   for Judicial Notice, reflecting a date of 04-25-19, pulled from the OCSC docket.
17         28.   Attached hereto as Exhibit 20 is a true and correct copy of the
18   Declaration in Support, reflecting a date of 04-25-19, pulled from the OCSC
19   docket.
20         29.   Attached hereto as Exhibit 21 is a true and correct copy of the
21   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 04-25-19,
22   pulled from the OCSC docket.
23         30.   Attached hereto as Exhibit 22 is a true and correct copy of the
24   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 04-25-19,
25   pulled from the OCSC docket.
26         31.   Attached hereto as Exhibit 23 is a true and correct copy of the Proof of
27   Service reflecting a date of 04-25-19, pulled from the OCSC docket.
28
                                              -5-
                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 6 of 20 Page ID #:6



 1         32.   Attached hereto as Exhibit 24 is a true and correct copy of the E-Filing
 2   Transaction Number 1616758 - Rejected, reflecting a date of 05-03-19, pulled from
 3   the OCSC docket.
 4         33.   Attached hereto as Exhibit 25 is a true and correct copy of the Motion
 5   to Strike, reflecting a date of 04-25-19, pulled from the OCSC docket.
 6         34.   Attached hereto as Exhibit 26 is a true and correct copy of the
 7   Memorandum of Points and Authorities, reflecting a date of 04-25-19, pulled from
 8   the OCSC docket.
 9         35.   Attached hereto as Exhibit 27 is a true and correct copy of the Proof of
10   Service, reflecting a date of 04-25-19, pulled from the OCSC docket.
11         36.   Attached hereto as Exhibit 28 is a true and correct copy of the
12   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 04-25-19,
13   pulled from the OCSC docket.
14         37.   Attached hereto as Exhibit 29 is a true and correct copy of the Clerk's
15   Certificate of Mailing Electronic Service, reflecting a date of 05-03-19, pulled from
16   the OCSC docket.
17         38.   Attached hereto as Exhibit 30 is a true and correct copy of the Clerk's
18   Certificate of Mailing Electronic Service, reflecting a date of 05-03-19, pulled from
19   the OCSC docket.
20         39.   Attached hereto as Exhibit 31 is a true and correct copy of the Clerk's
21   Certificate of Mailing Electronic Service, reflecting a date of 05-03-19, pulled from
22   the OCSC docket.
23         40.   Attached hereto as Exhibit 32 is a true and correct copy of the Clerk's
24   Certificate of Mailing Electronic Service, reflecting a date of 05-03-19, pulled from
25   the OCSC docket.
26         41.   Attached hereto as Exhibit 33 is a true and correct copy of the Minutes
27   Finalized for Fee Waiver Hearing, reflecting a date of 05-07-19, pulled from the
28   OCSC docket.
                                              -6-
                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 7 of 20 Page ID #:7



 1         42.   Attached hereto as Exhibit 34 is a true and correct copy of the Order
 2   on Court Fee Waiver after Reconsideration Hearing (Denied), reflecting a date of
 3   05-07-19, pulled from the OCSC docket.
 4         43.   Attached hereto as Exhibit 35 is a true and correct copy of the Clerk's
 5   Certificate of Mailing Electronic Service, reflecting a date of 05-15-19, pulled from
 6   the OCSC docket.
 7         44.   Attached hereto as Exhibit 36 is a true and correct copy of the Minutes
 8   Finalized for Chambers Work, reflecting a date of 05-17-19, pulled from the OCSC
 9   docket.
10         45.   Attached hereto as Exhibit 37 is a true and correct copy of the Clerk's
11   Certificate of Mailing Electronic Service, reflecting a date of 05-17-19, pulled from
12   the OCSC docket.
13         46.   Attached hereto as Exhibit 38 is a true and correct copy of the Order to
14   Remand, reflecting a date of 05-16-19, pulled from the OCSC docket.
15         47.   Attached hereto as Exhibit 39 is a true and correct copy of the Notice
16   of Acknowledgment from U.S. District Court, reflecting a date of 05-17-19, pulled
17   from the OCSC docket.
18         48.   Attached hereto as Exhibit 40 is a true and correct copy of the
19   Proposed Order, reflecting a date of 05-29-19, pulled from the OCSC docket.
20         49.   Attached hereto as Exhibit 41 is a true and correct copy of the
21   Proposed Order, reflecting a date of 05-29-19, pulled from the OCSC docket.
22         50.   Attached hereto as Exhibit 42 is a true and correct copy of the
23   Proposed Order, reflecting a date of 05-29-19, pulled from the OCSC docket.
24         51.   Attached hereto as Exhibit 43 is a true and correct copy of the Notice
25   of Hearing, reflecting a date of 05-29-19, pulled from the OCSC docket.
26         52.   Attached hereto as Exhibit 44 is a true and correct copy of the
27   Demurrer to Complaint (Special), reflecting a date of 05-29-19, pulled from the
28   OCSC docket.
                                              -7-
                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 8 of 20 Page ID #:8



 1         53.   Attached hereto as Exhibit 45 is a true and correct copy of the
 2   Demurrer to Complaint (General), reflecting a date of 05-29-19, pulled from the
 3   OCSC docket.
 4         54.   Attached hereto as Exhibit 46 is a true and correct copy of the
 5   Memorandum of Points and Authorities, reflecting a date of 05-29-19, pulled from
 6   the OCSC docket.
 7         55.   Attached hereto as Exhibit 47 is a true and correct copy of the Request
 8   for Judicial Notice, reflecting a date of 05-29-19, pulled from the OCSC docket.
 9         56.   Attached hereto as Exhibit 48 is a true and correct copy of the
10   Declaration in Support, reflecting a date of 05-29-19, pulled from the OCSC
11   docket.
12         57.   Attached hereto as Exhibit 49 is a true and correct copy of the Motion
13   to Strike, reflecting a date of 05-29-19, pulled from the OCSC docket.
14         58.   Attached hereto as Exhibit 50 is a true and correct copy of the
15   Memorandum of Points and Authorities, reflecting a date of 05-29-19, pulled from
16   the OCSC docket.
17         59.   Attached hereto as Exhibit 51 is a true and correct copy of the
18   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 05-29-19,
19   pulled from the OCSC docket.
20         60.   Attached hereto as Exhibit 52 is a true and correct copy of the
21   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 05-29-19,
22   pulled from the OCSC docket.
23         61.   Attached hereto as Exhibit 53 is a true and correct copy of the
24   Proposed Order (Cover Sheet) (Electronic Filing), reflecting a date of 05-29-19,
25   pulled from the OCSC docket.
26         62.   Attached hereto as Exhibit 54 is a true and correct copy of the Payment
27   Plan, reflecting a date of 05-31-19, pulled from the OCSC docket.
28
                                             -8-
                                                         DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 9 of 20 Page ID #:9



 1         63.   Attached hereto as Exhibit 55 is a true and correct copy of the Order
 2   on Court Fee Waiver (Denied), reflecting a date of 05-30-19, pulled from the OCSC
 3   docket.
 4         64.   Attached hereto as Exhibit 56 is a true and correct copy of the Clerk's
 5   Certificate of Mailing Electronic Service, reflecting a date of 05-31-19, pulled from
 6   the OCSC docket.
 7         65.   Attached hereto as Exhibit 57 is a true and correct copy of the
 8   Proposed Order (Not Signed), reflecting a date of 04-25-19, pulled from the OCSC
 9   docket.
10         66.   Attached hereto as Exhibit 58 is a true and correct copy of the
11   Proposed Order (Not Signed), reflecting a date of 04-25-19, pulled from the OCSC
12   docket.
13         67.   Attached hereto as Exhibit 59 is a true and correct copy of the
14   Proposed Order (Not Signed), reflecting a date of 04-25-19, pulled from the OCSC
15   docket.
16         68.   Attached hereto as Exhibit 60 is a true and correct copy of the Reply to
17   Motion, reflecting a date of 06-26-19, pulled from the OCSC docket.
18         69.   Attached hereto as Exhibit 61 is a true and correct copy of the Reply to
19   Motion, reflecting a date of 06-26-19, pulled from the OCSC docket.
20         70.   Attached hereto as Exhibit 62 is a true and correct copy of the E-Filing
21   Transaction Number 2811397 Rejected, reflecting a date of 07-02-19, pulled from
22   the OCSC docket.
23         71.   Attached hereto as Exhibit 63 is a true and correct copy of the E-Filing
24   Transaction Number 1639844 Rejected, reflecting a date of 07-02-19, pulled from
25   the OCSC docket.
26         72.   Attached hereto as Exhibit 64 is a true and correct copy of the Minutes
27   Finalized for Multiple Events, reflecting a date of 07-03-19, pulled from the OCSC
28   docket.
                                              -9-
                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 10 of 20 Page ID #:10



  1         73.   Attached hereto as Exhibit 65 is a true and correct copy of the
  2   Proposed Order (Not Signed), reflecting a date of 05-29-19, pulled from the OCSC
  3   docket.
  4         74.   Attached hereto as Exhibit 66 is a true and correct copy of the
  5   Proposed Order (Not Signed), reflecting a date of 05-29-19, pulled from the OCSC
  6   docket.
  7         75.   Attached hereto as Exhibit 67 is a true and correct copy of the
  8   Proposed Order (Not Signed), reflecting a date of 05-29-19, pulled from the OCSC
  9   docket.
 10         76.   Attached hereto as Exhibit 68 is a true and correct copy of the Case
 11   Management Conference scheduled for 09-30-19, reflecting a date of 07-18-19,
 12   pulled from the OCSC docket.
 13         77.   Attached hereto as Exhibit 69 is a true and correct copy of the Civil
 14   Case Cover Sheet, reflecting a date of 07-17-19, pulled from the OCSC docket.
 15         78.   Attached hereto as Exhibit 70 is a true and correct copy of the
 16   Amended Complaint voided and reflecting a date of 08-07-19, pulled from the
 17   OCSC docket.
 18         79.   Attached hereto as Exhibit 71 is a true and correct copy of the Notice
 19   to Filing Party, reflecting a date of 08-14-19, pulled from the OCSC docket.
 20         80.   Attached hereto as Exhibit 72 is a true and correct copy of the Clerk's
 21   Certificate of Service By Mail (Out Of Process), reflecting a date of 08-14-19,
 22   pulled from the OCSC docket.
 23         81.   Attached hereto as Exhibit 73 is a true and correct copy of the Motion
 24   to Vacate (Order dated 882019), reflecting a date of 08-23-19, pulled from the
 25   OCSC docket.
 26         82.   Attached hereto as Exhibit 74 is a true and correct copy of the Proof of
 27   Personal Service (Notice Of Motion), reflecting a date of 09-19-19, pulled from the
 28   OCSC docket.
                                              -10-
                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                                                     92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 11 of 20 Page ID #:11



  1         83.   Attached hereto as Exhibit 75 is a true and correct copy of the Minutes
  2   Finalized for Motion to Set Aside Vacate, reflecting a date of 11-13-19, pulled from
  3   the OCSC docket.
  4         84.   Attached hereto as Exhibit 76 is a true and correct copy of the Clerk's
  5   Certificate of Mailing Electronic Service, reflecting a date of 11-13-19 (Amended
  6   Complaint), pulled from the OCSC docket.
  7         85.   Attached hereto as Exhibit 77 is a true and correct copy of the Minutes
  8   Finalized for Chambers Work, reflecting a date of 11-15-19, pulled from the OCSC
  9   docket.
 10         86.   Attached hereto as Exhibit 78 is a true and correct copy of the Clerk's
 11   Certificate of Mailing Electronic Service, reflecting a date of 11-15-19, pulled from
 12   the OCSC docket.
 13         87.   Attached hereto as Exhibit 79 is a true and correct copy of the Case
 14   Management Statement, reflecting a date of 11-27-19, pulled from the OCSC
 15   docket.
 16         88.   Attached hereto as Exhibit 80 is a true and correct copy of the Case
 17   Management Statement, reflecting a date of 12-02-19, pulled from the OCSC
 18   docket.
 19         89.   Attached hereto as Exhibit 81 is a true and correct copy of the Minutes
 20   Finalized for Chambers Work, reflecting a date of 12-06-19, pulled from the OCSC
 21   docket.
 22         90.   Attached hereto as Exhibit 82 is a true and correct copy of the Clerk's
 23   Certificate of Mailing Electronic Service, reflecting a date of 12-06-19, pulled from
 24   the OCSC docket.
 25         91.   Attached hereto as Exhibit 83 is a true and correct copy of the Minutes
 26   Finalized for Chambers Work, reflecting a date of 12-06-19, pulled from the OCSC
 27   docket.
 28
                                              -11-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                   92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 12 of 20 Page ID #:12



  1         92.    Attached hereto as Exhibit 84 is a true and correct copy of the
  2   Amended Complaint, reflecting a date of 07-17-19, pulled from the OCSC docket.
  3         93.    Attached hereto as Exhibit 85 is a true and correct copy of the
  4   Substitution of Attorney, reflecting a date of 12-17-19, pulled from the OCSC
  5   docket.
  6         94.    Attached hereto as Exhibit 86 is a true and correct copy of the Minutes
  7   Finalized for Case Management Conference, reflecting a date of 12-12-19, pulled
  8   from the OCSC docket.
  9         95.    Attached hereto as Exhibit 87 is a true and correct copy of the
 10   Declaration - Other, reflecting a date of 01-13-20, pulled from the OCSC docket.
 11         96.    Attached hereto as Exhibit 88 is a true and correct copy of the Case
 12   Management Statement, reflecting a date of on 01-15-20, pulled from the OCSC
 13   docket.
 14         97.    Attached hereto as Exhibit 89 is a true and correct copy of the Case
 15   Management Statement, reflecting a date of 01-15-20, pulled from the OCSC
 16   docket.
 17         98.    Attached hereto as Exhibit 90 is a true and correct copy of the Proof of
 18   EService, reflecting a date of 01-15-20, pulled from the OCSC docket.
 19         99.    Attached hereto as Exhibit 91 is a true and correct copy of the Minutes
 20   Finalized for Case Management Conference, reflecting a date of 01-30-20, pulled
 21   from the OCSC docket.
 22         100. Attached hereto as Exhibit 92 is a true and correct copy of the docket
 23   in the above-entitled matter (Case No 2-19-cv-03373) from the United States
 24   District Court for the Central District of California website as of February 13, 2020.
 25         101. Attached hereto as Exhibit 93 is a true and correct copy of the docket
 26   in the above-entitled matter (Case No 8-19-cv-00774) from the United States
 27   District Court for the Central District of California website as of February 13, 2020.
 28
                                               -12-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                     92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 13 of 20 Page ID #:13



  1         102. Attached hereto as Exhibit 94 are true and correct copies of the Notice
  2   of Removal (without exhibits) and supporting declarations, filed on or about April
  3   25, 2019, pulled from the docket for the United States District Court for the Central
  4   District of California.
  5         103. Attached hereto as Exhibit 95 is a true and correct copy of the Motion
  6   to Dismiss and Strike and supporting papers filed on or about May 2, 2019 pulled
  7   from the docket for the United States District Court for the Central District of
  8   California at my direction.
  9         104. Attached hereto as Exhibit 96 is a true and correct copy of the Minute
 10   Order remanding the case, entered by Judge Andrew J. Guilford on or about May
 11   10, 2019 pulled from the docket for the United States District Court for the Central
 12   District of California at my direction.
 13                               GROUNDS FOR REMOVAL
 14         105. This action is removable under 28 U.S.C. § 1441(a) and (b) because
 15   the Court has original jurisdiction under 28 U.S.C. § 1332, diversity jurisdiction.
 16   Diversity jurisdiction exists because the parties are completely diverse and the
 17   amount in controversy exceeds $75,000, exclusive of interests and cost. Finally,
 18   this Notice is timely filed as no more than 30 days have elapsed since the matter
 19   became removable (see Exhibit 91 [Minute Order Dismissing Individual
 20   Defendants]), it has been less than a year since the commencement of the action,
 21   and all other procedural requirements are met. 28 U.S.C. §§ 1446(b)(3), (c)(1); see
 22   also Exhibit 96 [Minute Order Remanding Case for lack of diversity].
 23                                 REMOVAL IS TIMELY
 24         106. This Notice of Removal is timely filed, pursuant to 28 U.S.C. section
 25   1446(b)(3) because it is filed and served within 30 days of the court’s order of
 26   January 30, 2020, dismissing the individual defendants, including non-diverse
 27   defendant Rich Harwin, with prejudice leaving Plaintiff and Boeing as the only
 28   remaining parties.        See Exhibit 91 [Minute Order Dismissing Individual
                                                -13-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                   92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 14 of 20 Page ID #:14



  1   Defendants]; see also 28 U.S.C. § 1446(b)(3) (“if the case stated by the initial
  2   pleading is not removable, a notice of removal may be filed within thirty days after
  3   receipt by the defendant, through service or otherwise, of a copy of an . . . order . . .
  4   from which it may first be ascertained that the case is one which is or has become
  5   removable”).
  6         107. This Notice of Removal is further timely filed pursuant to 28 U.S.C.
  7   section 1446(c)(1) because it is filed within a year of the commencement of the
  8   action, March 25, 2019.
  9                             DIVERSITY OF CITIZENSHIP
 10         108. Complete diversity exists under 28 U.S.C. section 1332 between
 11   Plaintiff and Boeing because they are citizens of different states. In compliance
 12   with 28 U.S.C. section 1441(b), “[no] part[y] in interest properly joined and served
 13   as a defendant[] is a citizen of the State in which [this] action is brought.”
 14                             Plaintiff is a Citizen of California
 15         109. A natural person’s state citizenship is determined by her state of
 16   “domicile.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A
 17   person’s domicile is her permanent home, where she resides with the intention to
 18   remain or which she intends to return.” Kanter, 265 F.3d at 857. For purposes of
 19   diversity of citizenship jurisdiction, citizenship is determined by the individual’s
 20   domicile at the time the lawsuit is filed. Armstrong v. Church of Scientology Int’l,
 21   243 F.3d 546, 546 (9th Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750 (9th Cir.
 22   1986)).   Evidence of continuing residence creates a presumption of domicile.
 23   Washington v. Havensa LLC, 652 F.3d 340, 345 (3d Cir. 2011).
 24         110. In the FAC, Plaintiff states that she “is, and at all times herein . . . a
 25   resident of California. (Exhibit 84 [FAC], at ¶ 2.) Plaintiff, therefore, is a citizen
 26   of California for purposes of diversity jurisdiction. Plaintiff does not allege any
 27   alternate state of citizenship.
 28                           Boeing is Not a Citizen of California
                                                -14-
                                                             DEFENDANT’S NOTICE OF REMOVAL
                                                                                       92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 15 of 20 Page ID #:15



  1         111. For purposes of determining jurisdiction, “a corporation shall be
  2   deemed to be a citizen of every State and foreign state by which it has been
  3   incorporated and of the State or foreign state where it has its principal place of
  4   business.” 28 U.S.C. § 1332(c)(1).
  5         112. A corporation’s “principal place of business” is its “nerve center,”
  6   which means “the place where the corporation’s high level officers direct, control,
  7   and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77,
  8   80-81 (2010). Typically, a corporation’s “nerve center” is the location where the
  9   corporation maintains its headquarters. Id. at 81, 92.
 10         113. Here, Boeing is incorporated in the State of Delaware and has been
 11   since 1947. Declaration of Stephanie L. Hernandez (“Hernandez Decl.”), ¶ 3.
 12         114. Boeing maintains its World Headquarters at 100 North Riverside
 13   Plaza, Chicago, Illinois, which serves as its principal place of business and “nerve
 14   center.” Id. at ¶ 4. The officers and directors of Boeing are located at the World
 15   Headquarters in Chicago, Illinois and other states other than California, where they
 16   exercise day-to-day control of the business and perform the vast majority of their
 17   executive and administrative functions. Id. Boeing’s corporate books and records
 18   are located at its World Headquarters in Chicago, Illinois. Id.
 19         115. Based on the abovementioned facts, Boeing is therefore a citizen of
 20   Delaware and Illinois for purposes of determining diversity jurisdiction. 28 U.S.C.
 21   § 1332(c)(1).
 22         116. As a result, Boeing is not now, and was not at the time of the filing of
 23   the Complaint, a citizen and/or resident of the State of California for purposes of
 24   determining diversity jurisdiction.
 25                   AMOUNT IN CONTROVERSY EXCEEDS $75,000
 26         117. Section 1332(a) states, in relevant part, that jurisdiction exists “where
 27   the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
 28   and costs . . .” 28 U.S.C. §§ 1332(a).
                                               -15-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 16 of 20 Page ID #:16



  1         118. Although the FAC does not allege a damage amount as to each claim,
  2   removal is proper if, from the allegations of the FAC and the Notice of Removal, it
  3   is more likely than not that the amount in controversy exceeds $75,000. Sanchez v.
  4   Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996); Luckett v. Delta
  5   Airlines, Inc., 171 F.3d 295, 298 (9th Cir. 1999).
  6         119. In determining whether the jurisdictional minimum is met, courts
  7   consider all recoverable damages, including back pay, front pay, emotional distress
  8   damages, punitive damages, statutory penalties and attorneys’ fees. Hunt v. Wash.
  9   State Apple Advert. Comm’n, 432 U.S. 333, 347-48 (1977); Gibson v. Chrysler
 10   Corp., 261 F.3d 927, 945 (9th Cir. 2001); Galt G/S v. JSS Scandinavia, 142 F.3d
 11   1150, 1155-56 (9th Cir. 1998).
 12         120. Although Boeing denies any and all liability as to Plaintiff, the amount
 13   in controversy is determined based on Plaintiff’s allegations in the FAC. Here,
 14   Plaintiff’s allegations demonstrate that the amount in controversy exceeds $75,000.
 15         121. Plaintiff’s FAC alleges that she began employment with Boeing in
 16   July 2007 and last worked as an “Acquisitions Specialist.” Exhibit 84 [FAC], ¶ 18.
 17   Plaintiff resigned from her employment on March 6, 2018. Id. at ¶ 127. Plaintiff
 18   alleges that she was discriminated against based on her race, gender, and exercise of
 19   rights based on the California Family Rights Act (“CFRA”); was harassed based on
 20   race and gender; restrained and discouraged from exercising her CFRA rights; was
 21   not reasonably accommodated; was subjected to negligence and wrongfully
 22   terminated; and that defendant did not properly engage with Plaintiff in the
 23   interactive process, and failed to prevent discrimination, harassment and retaliation.
 24   See id. at ¶¶ 132-191. Plaintiff seeks to recover several categories of damages,
 25   including general and compensatory damages for lost wages (front and back pay),
 26   benefits, emotional distress, punitive damages and costs. Id. at Prayer.
 27         122. In 2018, when Plaintiff resigned from her employment with Boeing,
 28   her yearly salary was $110,736 (equivalent to $53.85 per hour). Declaration of
                                               -16-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                    92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 17 of 20 Page ID #:17



  1   Barbara C. Krubski (“Krubski Decl.”), ¶ 3. Were this case to go to trial within 12
  2   months of removal, Plaintiff’s wage loss claim would span from March 6, 2018 to
  3   at least February 14, 2021. As a result, Plaintiff’s back wages alone could total
  4   more than $322,980 in claimed lost earnings, exclusive of any claims for lost
  5   benefits or future earnings losses.3
  6         123. In support of her claim for emotional distress and punitive damages,
  7   Plaintiff alleges that Boeing acted in a “willful, oppressive and malicious manner
  8   towards Plaintiff and with the intent to vex annoy, injure and harass Plaintiff in
  9   complete disregard to the harm that this conduct would cause”; and that, as a result,
 10   Plaintiff suffered “both economic and non-economic damages,” including
 11   “emotional distress, anguish, and suffering.” FAC, ¶¶ 154, 161, 164, 167, 170, 173,
 12   176, 179, 185, Prayer ¶¶ 5, 6. Courts have held that such allegations alone are
 13   sufficient to satisfy the amount in controversy requirement. See Egan v. Premier
 14   Scales & Sys., 237 F. Supp. 2d 774, 776 (W.D. Ky. 2002) (where plaintiff sought
 15   damages for embarrassment, humiliation, and willful, malicious and outrageous
 16   conduct, the court held that the defendant could “easily make the case that the
 17   claims are more likely than not to reach the federal amount in controversy
 18   requirement”); Gibson, 261 F.3d at 945; Aucina v. Amoco Oil Co., 871 F. Supp.
 19   332, 334 (S.D. Iowa 1994) (“Because the purpose of punitive damages is to capture
 20   a defendant’s attention and deter others from similar conduct, it is apparent
 21   plaintiff’s claim for punitive damages alone might exceed [the jurisdictional
 22   amount]”).
 23         124. In employment actions, juries in California and elsewhere have
 24   returned verdicts with substantial awards for non-compensatory damages that far
 25   exceed $75,000. See EEOC v. Harris Farms, Inc., Docket No. 02-CV-06199-
 26
 27   3
        Again, Boeing denies Plaintiff is entitled to any damages whatsoever, but provides
      this information for purposes of addressing the amount in controversy.
 28
                                              -17-
                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                                                   92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 18 of 20 Page ID #:18



  1   AW1-LJ0 (E.D. Cal. Jan. 24, 2005) (jury verdict included damages for $53,000 in
  2   past earnings, $91,000 in future earnings, and $350,000 in emotional distress
  3   damages); Astor v. Rent-A-Center, Docket No. 03AS048644 (Sacramento Cty.
  4   Superior Court Aug. 5, 2005) (jury verdict included $369,000 in economic damages
  5   and $250,000 in noneconomic damages); Pansacola v. Malaysia Airlines, Docket
  6   No. CV045944 (C.D. Cal. Feb. 2006) (jury verdict of $237,537, of which $160,000
  7   was for punitive damages).
  8         125. Based on a conservative good faith estimate of the value of the alleged
  9   damages in this action, the amount in controversy in this case exceeds $75,000
 10   exclusive of interest and costs. See Simmons v. PCR Tech., 209 F. Supp. 2d 1029,
 11   1031-35 (N.D. Cal. 2002) (holding that Plaintiff’s damage claim, including lost
 12   wages, medical expenses, emotional distress and attorneys’ fees, was enough to put
 13   the amount in controversy above $75,000).
 14                                          VENUE
 15         126. Pursuant to 28 U.S.C. section 1441(a), venue lies in this Court because
 16   the Central District of California is the “district and division embracing the place
 17   where such action is pending,” namely, the California Superior Court for the
 18   County of Orange. See 28 U.S.C. § 1441(a).
 19            REMAINING PREREQUISITES HAVE BEEN SATISFIED
 20         127. The pleadings and orders attached to this Notice as Exhibits A through
 21   I constitute all of the process and pleadings filed in this action to date in Orange
 22   County Superior Court and in the federal court Central District.
 23         128. Boeing will promptly serve Plaintiff with this Notice of Removal and
 24   promptly file a copy of this Notice of Removal with the clerk of the state court in
 25   which the action is pending, as required under 28 U.S.C. section 1446(d).
 26         129. If any question arises as to the proprietary of the removal of this
 27   action, Boeing requests the opportunity to present a brief and oral argument in
 28   support of its position that this case is properly removed.
                                               -18-
                                                            DEFENDANT’S NOTICE OF REMOVAL
                                                                                  92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 19 of 20 Page ID #:19



  1         WHEREFORE, Boeing respectfully requests that this action be removed
  2   from the Superior Court of the State of California in and for the County of Orange
  3   to the United States District Court for the Central District of California.
  4
  5   DATED: February 14, 2020                 PERKINS COIE LLP
  6
                                               By: /s/ Jon G. Daryanani
  7                                                Jon G. Daryanani, Bar No. 205149
                                                   JDaryanani@perkinscoie.com
  8                                                Lindsay M. Holloman, Bar No. 271266
                                                   LHolloman@perkinscoie.com
  9                                                Jill L. Ripke, Bar No. 309501
                                                   JRipke@perkinscoie.com
 10
 11                                            Attorneys for Defendant
                                               THE BOEING COMPANY
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -19-
                                                             DEFENDANT’S NOTICE OF REMOVAL
                                                                                    92248961.5
Case 8:20-cv-00304-JVS-JDE Document 1 Filed 02/14/20 Page 20 of 20 Page ID #:20
